Citation Nr: 1034250	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-19 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to January 
1976, and from September 1976 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection is warranted for hepatitis 
C.  He states he was a medical corpsman and was assigned to the 
emergency room and cardiac intensive care unit.  He claims he was 
frequently exposed to blood borne pathogens through contact with 
blood and needle sticks.  He reports he received a blood 
transfusion in a civilian hospital in Germany following an 
automobile accident during service.  

The service treatment records disclose the Veteran was 
transferred from a German hospital to a service department 
facility in December 1976, on the day after he had been in an 
automobile accident.  He was said to have been unconscious and 
apparently had been drinking at the time of the accident.  An 
examination showed he had multiple lacerations about the face and 
abrasions on the right leg.  Hematocrit was 39.  He was 
transferred to another service department hospital where he 
remained until March 1977.  It was noted he had been resuscitated 
at the German hospital.  It was also indicated he had multiple 
broken teeth.  The final diagnoses included comminuted fracture 
of the right femur and multiple fractured teeth.  SGOT was noted 
to be high at 61 in May 1977.  An examination in October 1977 
prior to his discharge from service revealed the abdomen and 
viscera were normal.  

When hospitalized by the VA for unrelated complaints in December 
1987, laboratory studies revealed the Veteran had an elevated 
SGOT of 126.  It was also indicated he had a history of alcohol 
abuse.  VA outpatient treatment records disclose that AST and ALT 
were elevated in June 2002.  It was stated in April 2004 that he 
had just been diagnosed with hepatitis C.  The Veteran stated 
during a psychology evaluation in September 2006 that he was a 
"clinical specialist" in service and had frequent blood 
exposure.  

The Veteran was afforded a VA examination in June 2007.  The 
examiner was requested to review the records and determine if the 
injuries the Veteran sustained in the motor vehicle accident in 
service would have required a transfusion.  The examiner opined 
that it would be mere speculation to conclude the Veteran's 
hepatitis C was the result of active duty.  She commented it was 
at least as likely as not that hepatitis C was the result of the 
Veteran's intranasal cocaine use.  The examiner stated the claims 
folder was silent for treatment of needle sticks and that there 
was no objective evidence that the Veteran received a blood 
transfusion in service.  She added the elevated liver function 
tests were at least as likely as not a result of chronic alcohol 
use as there was no objective evidence to support a diagnosis of 
hepatitis C in service.  The Board notes she did not indicate 
whether the nature of the Veteran's injuries was such he might 
have received a blood transfusion, as requested by the RO.

The discharge certificates show the Veteran was a medical 
corpsman.  In addition, the Board notes no attempt has been made 
to obtain records of the Veteran's hospitalization in a German 
hospital following the December 1976 automobile accident.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he 
provide the name of the German hospital 
where he was admitted following the 
December 1976 motor vehicle accident.  

2.  If the Veteran is able to furnish the 
name of the hospital, obtain any available 
records.  If no records are available, the 
Veteran should be notified of such.

3.  After the above has been completed to 
the extent possible, forward the claims 
folder to a VA gastroenterologist.  If the 
records from the German hospital are not 
available, the physician should review the 
claims folder and comment as to whether the 
nature of the Veteran's injuries at the 
time of the December 1976 accident were 
such that it is likely he received a 
transfusion.  The specialist should also 
provide an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability) that the 
Veteran's current hepatitis C is related to 
risk factors reported as serving as a 
medic, automobile accident, intranasal 
cocaine use, and multiple sexual partners. 
(The term, "at least as likely as not," 
does not mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


